     Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 1 of 42




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


RICHARD ROSARIO,

                 Plaintiff,

   -against-
                                         18-cv-4023 (LGS)
THE CITY OF NEW YORK; GARY
WHITAKER, IRWIN SILVERMAN,               February 21, 2020
CHARLES CRUGER, JOSEPH
FORTUNATO, RICHARD MARTINEZ,


               Defendants.




  Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion for Summary
                                    Judgment
            Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 2 of 42




                                                     TABLE OF CONTENTS
TABLE OF CONTENTS ................................................................................................................. i
TABLE OF AUTHORITIES .......................................................................................................... ii
INTRODUCTION .......................................................................................................................... 1
STANDARD OF REVIEW ............................................................................................................ 3
FACTS ............................................................................................................................................ 3
            Richard Rosario is innocent of the murder of the murder of George Collazo. ................. 3
            After Defendants initially fail to identify a suspect, Defendant Silverman suggests
             Rosario. ............................................................................................................................ 4
            Defendants Whitaker, Martinez, and Silverman use suggestion to get Robert Davis to
             identify Rosario................................................................................................................ 6
            Defendants Cruger, Martinez, and Whitaker use suggestion to get Michael Sanchez to
             identify Rosario................................................................................................................ 6
            Defendants Martinez and Whitaker fabricate an identification with Jose Diaz. ............... 7
            Defendants Whitaker and Martinez bury exculpatory information from Nicole Torres. .. 8
            Defendants bury other exculpatory information. .............................................................. 9
            Defendants in bad faith fail to investigate Rosario’s alibi. ............................................. 10
            Rosario is wrongly convicted based on Davis and Sanchez’s false identifications. ....... 12
            Twenty years later, Rosario is exonerated. ...................................................................... 13
ARGUMENT ................................................................................................................................ 13
            Defendants systematically deprived Plaintiff of a fair trial. ............................................ 13
       A.        Defendants suppressed exculpatory evidence. ............................................................ 14
       B.        Defendants fabricated false reports concerning the eyewitness identifications.......... 25
       C.        Defendants obtained the identifications through impermissible suggestion............... 27
       D.        Defendants are not entitled to qualified immunity for their fair trial violations......... 30
            Defendants maliciously prosecuted Plaintiff. .................................................................. 30
       A.        Defendants lacked probable cause. ............................................................................. 31
       B.        The prosecution terminated in Plaintiff’s favor. ......................................................... 32
       C.        Defendants initiated the prosecution against Plaintiff. ............................................... 34
       D.        Malice can be inferred from a lack of probable cause. ............................................... 34
       E.        Defendants are not entitled to qualified immunity for their malicious prosecution of
                 Plaintiff. ...................................................................................................................... 34
            There is no basis to dismiss Plaintiff’s respondeat superior claim.................................. 35
            There is no basis to dismiss Plaintiff’s failure to intervene claims. ................................ 35



                                                                         i
          Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 3 of 42




                                          TABLE OF AUTHORITIES
Cases

Anilao v. Spota, 918 F. Supp. 2d 157 (E.D.N.Y. 2013) ................................................................ 31

Bellamy v. City of New York, 914 F.3d 727 (2d Cir. 2019) ................................................... passim

Bermudez v. City of New York, 790 F.3d 368 (2d Cir. 2015) ................................................ passim

Binder & Binder PC v. Barnhart, 481 F.3d 141 (2d Cir. 2007) ............................................... 3, 24

Boyd v. City of New York, 336 F.3d 72 (2d Cir. 2003) ........................................................... 31, 34

Boyette v. Lefevre, 246 F.3d 76 (2d Cir. 2001) ....................................................................... 18, 23

Buchy v. City of White Plains, 14 CV 1806 (VB),
  2015 WL 8207492 (S.D.N.Y. Dec. 7, 2015) ............................................................................ 35

Capitol Records, Inc. v. MP3tunes, LLC, No. 07 CIV. 9931 (WHP),
  2009 WL 3364036 (S.D.N.Y. Oct. 16, 2009) ........................................................................... 28

Chimurenga v. City of New York, 45 F. Supp. 2d 337 (S.D.N.Y. 1999) ...................................... 34

Colon v. City of New York, 60 N.Y.2d 78 (1983) ......................................................................... 31

Davis-Garett v. Urban Outfitters, Inc., 921 F.3d 30 (2d Cir. 2019) ............................................... 3

Dickerson v. Fogg, 692 F.2d 238 (2d Cir. 1982) .......................................................................... 28

Doctor’s Assocs., Inc. v. Distajo, 107 F.3d 126 (2d Cir. 1997) .................................................... 28

Dufort v. City of New York, 874 F.3d 338 (2d Cir. 2017)........................................... 16, 25, 32, 35

Garnett v. Undercover Officer C0039, 838 F.3d 265 (2d Cir. 2016) ..................................... 25, 30

Gelb v. Bd. of Elections, 224 F.3d 149 (2d Cir. 2000).................................................................. 24

Haynes v. City of New York, 815 N.Y.S.2d 143 (2d Dep’t 2006)................................................. 31

In re Dana Corp., 574 F.3d 129 (2d Cir. 2009) ........................................................................ 3, 20

Jackson v. City of Cleveland, 925 F.3d 793 (6th Cir. 2019) ......................................................... 27

Jackson v. Fogg, 589 F.2d 108 (2d Cir. 1978) ............................................................................. 14

Jimenez v. City of Chicago, 732 F.3d 710 (7th Cir. 2013) ........................................................... 25

                                                             ii
           Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 4 of 42




Kampshoff v. Smith, 698 F.2d 581 (2d Cir. 1983) ........................................................................ 20

Kyles v. Whitley, 514 U.S. 419 (1995) .............................................................................. 14, 23, 24

Lanning v. City of Glens Falls, 908 F.3d 19 (2d Cir. 2018) ......................................................... 32

Leka v. Portuondo, 257 F.3d 89 (2d Cir. 2001) ............................................................................ 18

Lewis v. Comm’r of Corr., 790 F.3d 109 (2d Cir. 2015) .............................................................. 19

Lowth v. Town of Cheektowaga, 82 F.3d 563 (2d Cir. 1996) ....................................................... 31

Manganiello v. City of New York, 612 F.3d 149 (2d Cir. 2010) ....................................... 30, 31, 34

McClellan v. Smith, 439 F.3d 137 (2d Cir. 2006) ......................................................................... 31

Mellen v. Winn, 900 F.3d 1085 (9th Cir. 2018) ............................................................................ 23

Morse v. Fusto, 804 F.3d 538 (2d Cir. 2015) ......................................................................... 25, 30

Murphy v. Lynn, 118 F.3d 938 (2d Cir. 1997) ........................................................................ 32, 33

People v. Pichardo, 1 N.Y.3d 126 (2003) .................................................................................... 29

Pinsky v. Duncan, 79 F.3d 306 (2d Cir. 1996) ............................................................................. 34

Poventud v. City of New York, 07-cv-3998,
  2015 WL 1062186 (S.D.N.Y. Mar. 9, 2015) ............................................................................ 30

Poventud v. City of New York, 750 F.3d 121 (2d Cir. 2014) (en banc) ........................................ 14

Raheem v. Kelly, 257 F.3d 122 (2d Cir. 2001) ............................................................................. 28

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133 (2000) ............................................... 20

Restivo v. Hessemann, 846 F.3d 547 (2d Cir. 2017)............................................................... 22, 24

Ricciuiti v. N.Y.C. Transit. Auth., 124 F.3d 123 (2d Cir. 1997).............................................. 25, 30

Smith v. Cain, 565 U.S. 73 (2012) .......................................................................................... 18, 23

Spak v. Phillips, 857 F.3d 458 (2d Cir. 2017)............................................................................... 33

Stansbury v. Wertman, 721 F.3d 84 (2d Cir. 2013) ................................................................ 16, 32

United States v. Fernandez, 456 F.2d 638 (2d Cir. 1972) ............................................................ 27

                                                                iii
            Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 5 of 42




Vazquez v. City of New York, No. 10-cv-6277(JMF),
  2014 WL 4388497 (S.D.N.Y. Sept. 5, 2014)............................................................................ 31

Walker v. City of New York, 974 F.2d 299 (2d Cir. 1992) ............................................................ 30

Walker v. Sankhi, 494 Fed. App’x 140 (2d Cir. 2012) ................................................................. 29

Zahrey v. Coffey, 221 F.3d 342 (2d Cir. 2000) ............................................................................. 30

Rules

Fed. R. Civ. P. 56(a) ....................................................................................................................... 3

Fed. R. Civ. P. 56(d) ..................................................................................................................... 31

Fed. R. Civ. P. 8(d) ....................................................................................................................... 35

Treatises

Restatement (Second) of Torts...................................................................................................... 33




                                                                      iv
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 6 of 42




                                       INTRODUCTION
       Richard Rosario spent nearly 20 years wrongly imprisoned for a murder he did not

commit, the 1996 Bronx shooting of Jorge “George” Collazo. After a reinvestigation personally

ordered by the Bronx District Attorney unearthed irrefutable evidence of Rosario’s innocence, he

was freed; he brought this 42 U.S.C. § 1983 suit to hold accountable the NYPD Detectives who

caused his wrongful conviction. The City moved to dismiss the suit in full, but this Court found

Rosario’s legal claims viable. And discovery has substantiated the allegations raised in Plaintiff’s

Complaint while also uncovering additional misconduct unknown at the time of pleading.

       At the time of the prosecution, Defendants claimed three separate witnesses had each

independently selected Rosario’s photo from among hundreds of other photos of young Hispanic

men in mugbooks. If that were true, it would be extraordinary validation of the reliability of

these stranger identifications—which were the only evidence implicating Rosario in the crime.

But the truth was the opposite: Defendants used blatant suggestion to obtain the identifications.

Indeed, given Rosario’s innocence, what Defendants describe in the identification procedures is a

near impossibility. In a case built solely on identifications, none of the witnesses deposed

describe identification procedures that match what Defendants reported.

       In particular, Robert Davis, one of only two witnesses to identify Rosario at trial, testified

at his deposition that while Defendants showed him mugbooks (including one with Rosario’s

photo in it), he did not identify anyone from those books. Instead, after he failed to make any

identification from mugbooks, Defendants showed him two or three loose photos from which he

selected Rosario. And the evidence establishes those two to three photos were either (1) multiple

different photos of Rosario or (2) photos of only Rosario and an unidentified black man (when

the shooter was known to be light-skinned). It is beyond dispute that this procedure was

impermissibly suggestive, and that Defendants hid this from the prosecutor and court. Indeed,

                                                 1
          Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 7 of 42




Defendants expressly claimed that Davis had selected Rosario from the very mugbook from

which he had failed to make an identification—and even photocopied the page from which they

falsely claimed he had made his selection. This alone deprived Rosario of a fair trial.

          But there’s more. Nicole Torres, a friend of Collazo, witnessed the shooting. She told

Defendants that it was a planned hit, with the shooter saying “Hey George, this is for you”

immediately before shooting Collazo in the head and then jumping into a waiting getaway car.

This information exculpated Rosario, because it is undisputed Rosario did not know Collazo and

had no prior connection to him. The prosecution theory at trial was that the shooting arose out of

a brief interaction on the street moments earlier: “because of a bump in the street and nothing

more.” Defendants also conducted a blatantly suggestive identification procedure with Torres—

showing her a single photo of Rosario and asking if he was the shooter—but she told them she

did not recognize him. None of this exculpatory information from Torres was reported to the

prosecutor or known at Rosario’s trial. The only police reports regarding Torres falsely

represented that she had not witnessed the shooting at all. This, too, is independently sufficient to

prove Defendants deprived Rosario of a fair trial.

          And even that is not all. The record evidence establishes police misconduct infected

every aspect of the investigation, from other undisclosed suggestive identification procedures to

a bad-faith failure to investigate Rosario’s detailed alibi, which established he was in Florida,

over 1,000 miles away, at the time of the crime. Defendants’ motion credits their own evidence

and draws inferences in their favor, which they may not do on their motion for summary

judgment. Their motion should be denied; this case must be decided at trial. 1




1
    Plaintiff voluntarily dismisses his claims against Joseph Fortunato.
                                                   2
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 8 of 42




                                    STANDARD OF REVIEW
       Summary judgment is improper unless Defendants show there is no genuine issue of

material fact and they are entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Binder &

Binder PC v. Barnhart, 481 F.3d 141, 148 (2d Cir. 2007). The Court may not make credibility

determinations or weigh the evidence, but instead “must draw all reasonable inferences in favor

of” Plaintiff, “even though contrary inferences might reasonably be drawn.” Davis-Garett v.

Urban Outfitters, Inc., 921 F.3d 30, 46 (2d Cir. 2019) (internal quotation marks, citation, and

emphases omitted). Because “a jury is free to believe part and disbelieve part of any witness’s

testimony,” the Court “must disregard all evidence favorable to the moving party that the jury is

not required to believe.” In re Dana Corp., 574 F.3d 129, 152 (2d Cir. 2009) (internal quotation

marks, citations, and emphases omitted). Defendants’ motion may not be granted unless

“resolving all ambiguities and drawing all permissible factual inferences in favor of [Plaintiff]

the record taken as a whole could not lead a rational trier of fact to find for [Plaintiff].” Bellamy

v. City of New York, 914 F.3d 727, 744 (2d Cir. 2019) (citation omitted).

                                               FACTS
       Richard Rosario is innocent of the murder of the murder of George Collazo.
       In June 1996, after Jorge “George” Collazo assaulted a woman, Lymari Leon, he was

warned that her friends would get revenge and to watch his back. P1. 2 Collazo reasonably feared

for his life—as Defendants admit, people in the Bronx have been killed over much less—and

obtained and began carrying a loaded gun. P1–P2.

       At approximately 1:30 p.m. on June 19, an assailant approached Collazo and his friend

Michael Sanchez on the street in the Bronx, said “Hey George, this is for you,” and shot Collazo


2
 References to Plaintiff’s 56.1 statements herein are as follows: “P” for Plaintiff’s Statement of
Additional Material Facts and “D” for Plaintiff’s Response to Defendants’ Statement of
Undisputed Facts, followed by the paragraph number.
                                                  3
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 9 of 42




in the head; Sanchez was unharmed. P3. The shooting “absolutely” appeared planned. P3. The

light-skinned shooter and his black accomplice had first waited on the block for Collazo earlier

in the day; when they returned, the two had an argument suggesting the accomplice was

supposed to shoot Collazo but wouldn’t do it; the shooter then followed Collazo while his

accomplice got in a car; after shooting Collazo in the head, the shooter fled to the waiting car

which drove away. P3–P4a–e. Nothing suggested the crime was a robbery. P4f.

       Richard Rosario is actually innocent of Collazo’s murder. P5. He had no connection to

Collazo or Lymari Leon and was over 1,000 miles away in Deltona, Florida, at the time of the

crime. P5. At least ten witnesses saw Rosario in Florida throughout June 19 and 20, 1996,

accounting for his whereabouts before, during, and after 8:00 or 8:30 a.m. (when the shooter was

seen lying in wait on the street) and 1:30 or 2:00 p.m. (when Collazo was shot in New York). P6.

On June 19, Rosario was staying with a couple about to have their first child, and the expectant

mother was upset that Rosario was still in her home when she was about to give birth. The baby

was born the next day, June 20. P6. The couple, their family, and their friends—among them a

sheriff’s deputy, a pastor, and a corrections officer—clearly remember their interactions with

Rosario in relation to the birth. P6. Rosario did not return to New York until July 1, 1996. P89.

       After Defendants initially fail to identify a suspect, Defendant Silverman suggests
       Rosario.
       NYPD detectives Gary Whitaker and Richard Martinez led the Collazo shooting

investigation, assisted by detective Irwin Silverman and detective Charles Cruger. P7. Whitaker

received any important information in the case, and Whitaker and Martinez discussed all

important developments. P7. They learned almost immediately that Collazo had been murdered

in retaliation for the Leon assault, and that Collazo had been warned “to watch his ass, cause this

girl has some n*****s coming for him.” P8.


                                                 4
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 10 of 42




       At the scene, detectives identified four people they thought might be eyewitnesses and

brought them back to the precinct: Sanchez, passerby Vivene Martinez, Collazo’s classmate

Nicole Torres, and porter Robert Davis. P9. In the first few hours of a criminal investigation,

time is of the essence. P16. In the hours after the murder, Whitaker and Martinez had witnesses

view hundreds of photos in mugshot books, but no one identified a suspect. P10.

       The jury can conclude that, after the witnesses struck out with the mugbooks, Silverman

suggested Whitaker and Martinez look at Richard Rosario. Silverman, a 36-year detective, would

notice connections other officers wouldn’t and commonly interject his ideas: “I just didn’t mind

my business.” P15. Three months earlier, Silverman had taken a trip to Florida and interviewed

Rosario, who was under investigation for a February 1996 robbery-shooting (although the NYPD

suspected him, Rosario was not involved in any way in that crime). P13–P14. Given how rare it

was to travel for an investigation, this trip (and Rosario) would likely have stood out in

Silverman’s mind. P13. Shortly after the murder, Silverman interviewed Vivene Martinez, a

good eyewitness who provided the most detailed description of the shooters. P11. Her

description of the Collazo assailants—a 5’8” Hispanic male, age 18–19, accompanied by a black

male—matched the description of the shooters in the February robbery, which had happened less

than two miles from the Collazo shooting, suggesting the cases might be connected. P12, P14.

       Although Silverman claims not to remember if he made a connection between Rosario

and the Collazo shooting on June 19, he admits if he had, he would have shared that with the

lead detectives. P16. And there is evidence he did make that connection. On June 19, Silverman

sent out an alarm transmittal for the Collazo shooting mentioning Richard Rosario by name. P17.

Silverman clearly had made the connection by the next day, when he phoned the deputy in

Florida he had worked with on his trip to ask about Rosario. P18.



                                                 5
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 11 of 42




       Defendants Whitaker, Martinez, and Silverman use suggestion to get Robert Davis
       to identify Rosario.
       At approximately 5:50 p.m., Detectives Martinez, Whitaker, and Silverman went to

porter Robert Davis’s work. P20. They brought a mugshot book that included Rosario’s photo,

but Davis failed to identify Rosario from the book. P21. They then showed Davis two or three

separate photos, which were either (1) different photos of only Rosario or (2) a photo or photos

of Rosario and an unidentified black man (those are the only loose photos in the file) and asked

Davis to pick the shooter. P22–P23. Davis pointed out the guy who detectives indicated was

“supposed” to have committed the shooting and they told him “Yeah, that’s the guy.” P24; D69.

       As Defendants admit, the identification procedure Davis describes is absolutely

suggestive, serious misconduct, and a constitutional violation. P25–P26. It would taint any

subsequent identification by Davis. P26. But the jury that convicted Rosario based on Davis’s

identification never knew how it was actually obtained—because Defendants hid that

information from the prosecutor. P102–P104. Instead, Martinez and Whitaker falsely reported

that Davis had selected Rosario’s photo out of the robbery mugbook. P28–P30. They understood

a selection out of hundreds of photos in a mugbook appears exceptionally reliable. P72.

       Defendants Cruger, Martinez, and Whitaker use suggestion to get Michael Sanchez
       to identify Rosario.
       Michael Sanchez, the friend with Collazo when he was shot and the only other person to

identify Rosario at trial, did not make his photo identification until sometime after 8:30 or 9:00

p.m.—well after Defendants had used impermissible suggestion to obtain Davis’s identification

of Rosario. P61–P64. By then, Sanchez had viewed several mugbooks without identifying

anyone, including the same mugbook Davis had seen that included Rosario’s photo. P67.

       It is not only contrary to NYPD policy to show mugbooks once a suspect has been

identified, it’s the last thing a detective would want to do because of the likelihood the witness

                                                 6
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 12 of 42




would pick the wrong person. P48, P72. Defendants claimed Sanchez identified Rosario out of

mugbooks—the same false claim they had made about Davis. P66–P67. But Sanchez says he

identified Rosario from loose photos, which might have been Polaroids. P69. The only loose

photos in the file are three photos of Rosario and one of a black man; three of these are

Polaroids. P69. After Sanchez selected Rosario’s photo, the detective present told him he “wasn’t

surprised,” giving Sanchez the impression Rosario “was known to the precinct.” P70.

       Defendants went so far as to photocopy the page in the mugbook from which they falsely

claimed Sanchez and Davis had made their identifications. P71. They also falsely claimed that

Sanchez identified Rosario first, and Davis second—perhaps to conceal their misconduct during

the identification procedures. P64. And Defendants falsely bolstered the reliability of Sanchez’s

identification by attributing to him details he never provided, while burying discrepancies

between his description (that the shooter wore a hat) and others’. P83–P87.

       Defendants Martinez and Whitaker fabricate an identification with Jose Diaz.
       Over 24 hours after the crime, Martinez and Whitaker interviewed Jose Diaz, a food

vendor who had interacted with the shooter. P46. Although there had been plenty of time to

create a photo array—which was both what policy required and what any experienced detective

would do—Martinez and Whitaker claim they showed Diaz the same robbery mugbook from

which they falsely reported Davis and Sanchez identified Rosario. P47–P49, P72. Martinez and

Whitaker then claimed that Diaz was the third witness to identify Rosario out of hundreds of

photos in the mugbook. P49. But the jury could conclude this, too, was false.

       Rosario had no particular distinguishing characteristics that would cause him to stand out

from the hundreds of other young Hispanic men in those mugbooks. P73. It would be

extraordinarily unlikely for three separate witnesses to independently identify Rosario from

among hundreds of photos in mugbooks even if he were guilty. P73–P74. Given that Rosario is

                                                 7
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 13 of 42




innocent—and the witnesses did not see him—Defendants’ account of how they obtained the

only evidence against Rosario is a near impossibility. P5, P74.

       Although the other witnesses alleged to have identified Rosario (Davis and Sanchez)

were subsequently shown a live line up, Diaz was not. P50. At trial, the prosecutor asked Diaz to

identify Rosario in the courtroom—an extraordinarily suggestive identification procedure—but

Diaz could not. P52. If Diaz had actually selected Rosario’s photo from the mugbook as

Defendants claim, he would have been likely to identify Rosario again from any subsequent

identification procedure; his failure to do so suggests what Defendants claim is false. P51. 3

       Defendants Whitaker and Martinez bury exculpatory information from Nicole
       Torres.
       Nicole Torres, a friend of Collazo and Sanchez, witnessed the shooting from five to ten

feet away and described to detectives including Whitaker how it had appeared to be a planned

hit, with the shooter saying “Hey George, this is for you” right before he shot Collazo. P31–P32.

Torres was one of four witnesses brought to the precinct and asked to identify the shooter from a

mugbook shortly after the murder; like the others, she did not select anyone. P33. Days later,

Whitaker and Martinez came to Torres’s work, showed her a single photo, and asked if that was

the shooter. P34. The only reasonable inference is the photo was of Rosario: it was of a

“common Hispanic person” whom Torres did not recognize, 4 the only loose photos in the file of

a Hispanic man are of Rosario, Rosario was the sole suspect, and the detectives mentioned

something about the person having a connection to Florida. P23, P34–P36. Although Torres

would have been happy to identify the shooter if she could, she made it “absolutely” clear that

she did not recognize the person in the photo. P36.


3
  Diaz died before this action commenced and never testified concerning his interactions with
police. P46 n.2.
4
  Torres and Rosario do not know each other. P112.
                                                 8
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 14 of 42




       The single-photo showing Torres describes is strictly prohibited by NYPD policy because

it is unduly suggestive. P35. Even so, Torres did not identify Rosario. P36. All witness

statements and all identification procedures had to be documented and provided to the

prosecutor, including any evidence tending to show the suspect might be innocent. P38, P40.

Torres’s information that the shooter knew and targeted the victim exculpated Rosario, who had

no prior connection to Collazo or Lymari Leon, and Torres’s non-identification of Rosario from

a suggestive identification procedure was also exculpatory. P39–P40, P53. But none of this

exculpatory information was reported or known to the jury; at trial, the prosecution theory was

the murder arose out of a brief argument on the street. P39, P41, P111. The prosecutor did not

know Torres witnessed the shooting or that she could describe it as a planned hit; the only police

reports regarding Torres falsely represent that Torres only came to the scene after Collazo was

shot. P39, P42. There is no documentation of either identification procedure with Torres in the

file—not the mugbooks and not the single photo showing. P41.

       Defendants bury other exculpatory information.
       Defendants understood Collazo’s murder was likely in retaliation for his assault on

Lymari Leon and that they had no evidence connecting Rosario and Leon. P53. Although Leon

was interviewed by detectives three or four times, only one interview with Whitaker and

Martinez is documented; there is no documentation of any identification procedures. P54, P60.

But in fact, Whitaker and another detective brought Leon to the precinct, showed her a page from

a mugbook, and asked if she knew anyone. P55. After she repeatedly said no, a detective pointed

to a specific photo of a “tan person, not too dark, but not too light” and asked two or three times

if she knew him. P56. The jury could conclude this photo was of Rosario—Whitaker admits he

wanted to investigate any connection between Leon and Rosario, and his notes include a

question for Leon on whether she knew Rosario but her answer (she doesn’t) was not reported.

                                                 9
          Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 15 of 42




P53, P58. The identification procedure Leon describes is prohibited because it is impermissibly

suggestive. P57. Whitaker claims Leon is lying, but both he and Martinez admit Leon describes

precisely the same misconduct as Nicole Torres and Robert Davis. P59.

          Vivene Martinez, a good eyewitness, was one of the four brought to the precinct shortly

after the murder; she saw the perpetrators for a substantial period and provided the most detailed

descriptions of them. P11–P12, P43. 5 It was her description of the perpetrators’ clothing and car

that was used on the alarm transmittal the day of the crime; this description was also falsely

attributed to Michael Sanchez to bolster his opportunity to view the perpetrator. P17, P43, P84–

P86. The jury can conclude she was shown photos: Detective Martinez would “fully expect” that

Vivene Martinez would have been shown photos or a lineup, and the only legitimate reason not

to do so would be if the police could not find her. P44. But that is not the case, as she was in the

precinct at the same time three other eyewitnesses viewed mugbooks there. P44. Although all

three of those witnesses (Davis, Sanchez, and Torres) viewed mugbooks and were subsequently

shown loose photos in suggestive identification procedures, there is no record of any

identification procedure with Vivene Martinez at any time. P20–P22, P33–P34, P45, P61, P69.

Defendants knew where Vivene Martinez lived and had her number—the jury can conclude that,

as they did with Torres, Defendants returned to her later, showed her a single photo, and

attempted to obtain an identification of Rosario, but failed.

          Defendants in bad faith fail to investigate Rosario’s alibi.
          While still in Florida, Rosario learned from family he was wanted for murder and

returned by bus to New York to clear his name. P89. On July 1, 1996, Silverman interviewed

Rosario after he turned himself in; Rosario explained he could not have committed the murder



5
    Despite counsel’s best efforts, Plaintiff was unable to locate and depose Martinez. P43 n.1.
                                                  10
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 16 of 42




because he was in Florida, and provided detailed information about his alibi, including names

and addresses. P89–P90. Silverman understood the alibi could prove guilt or innocence and had

to be followed up; he provided a detailed report and also told someone specifically to follow up

on it (although he could not remember if it was Whitaker or Martinez). P91.

       Martinez admits there is no legitimate police reason not to investigate an alibi, which

should be done immediately to prevent the police from holding someone they shouldn’t. P93.

Investigating requires talking to alibi witnesses and trying to corroborate what they say through,

e.g., E-Z pass or Greyhound records. P94. An alibi grounded in a child’s birth—like Rosario’s—

is very specific, because the birthdate can be verified. P94. If the alibi was verified, Rosario

could not have committed the crime and there would be no probable cause to arrest him. P92.

       No one ever investigated Rosario’s alibi. P95. At his deposition, Martinez claimed that he

never learned about the alibi until 2016, years after Rosario’s wrongful conviction, but that he

would have investigated it had he known about it. P95–P96. Martinez, however, was present

with Whitaker when Rosario gave a detailed alibi at his interrogation and, as second detective,

knew about any important development in the case. P7; D111. Whitaker, by contrast, admitted

that he would have known of the alibi at the time, but claimed he made a decision not to

investigate it in consultation with other detectives and the supervisor, and denied he had any

obligation whatsoever to investigate an alibi. P97–P98.

       Rather than investigate the alibi, on July 2, Whitaker and Martinez interrogated Rosario

in an unsuccessful attempt to get a confession. P99; D111. Rosario told detectives he was

innocent and repeated he had been in Florida at the time of the crime. P99. This interrogation

should have been documented in a report, but it was not. P99–P100. Whitaker admits there is no

legitimate police reason he did not create a police report of this interrogation. P99.



                                                 11
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 17 of 42




       Rosario is wrongly convicted based on Davis and Sanchez’s false identifications.
       Defendants forwarded their police reports—including those falsely claiming Sanchez,

Davis, and Diaz all identified Rosario from the same mugbook—to the prosecutor, Jeanne

Petrauskas. P101. Defendants all understood that if three witnesses had independently selected

Rosario from among hundreds of photos in mugbooks it suggested the identifications were

particularly reliable. P72, P74, P104–P105. Petrauskas had not been present for any of the initial

identification procedures and relied on Defendants’ representations. P102. She was not aware of

any suggestion used to obtain any of the identifications. P103–P106, P108–P109. Defendants

repeated their misrepresentations during the pretrial hearing on the admissibility of the witness

identifications, where they also entered the photocopied page from the mugshot book as an

exhibit. P110. Petrauskas did not know that Torres was a witness to the shooting, let alone any of

the exculpatory information Torres had provided to the police. P107.

       At trial, no physical or forensic evidence tied Rosario to the crime; there was no

connection between Rosario and the victim and no obvious motive. P5, P111. The prosecution

relied on the identifications by Sanchez and Davis and described the shooting as arising out of a

brief argument on the street minutes before the shooting. P111, P114. The prosecution attempted

to elicit an in-court identification from Diaz, but he failed to identify Rosario. P115. Based on

Defendants’ report that Diaz had earlier picked Rosario from a mugbook, the prosecutor asked

Diaz if “back in June of 1996” he had recognized anyone and then tried to direct his attention to

Rosario before an objection was sustained. P115.

       Rosario testified that he was innocent and had been in Florida at the time of the crime,

but only two of the alibi witnesses made the trip up from Florida to testify for him. P113. The

jury did not learn of the suggestion used to elicit the identifications of Sanchez and Davis, or of

Defendants’ other misconduct in the investigation. P101–P110. The jury did not learn that the

                                                 12
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 18 of 42




shooter said “Hey George, this is for you,” immediately before shooting Collazo in a planned hit,

or that Nicole Torres had failed to identify Rosario in a suggestive procedure. P112.

       The prosecution emphasized that it would be an unlikely “coincidence” if both Davis and

Sanchez had independently picked the same person, and argued this proved Rosario’s guilt.

P117. The jury requested a readback of Sanchez’s testimony—specifically, whether he picked

Rosario out of a lineup or a book—but ultimately convicted Rosario. P118.

       Twenty years later, Rosario is exonerated.
       Rosario consistently maintained his innocence and fought to overturn his conviction.

P120. Eventually, a Bronx County District Attorney’s Office reinvestigation concluded his trial

was unfair because his lawyer had not presented substantial evidence corroborating his alibi and

consented to vacate his conviction. P121. The BCDAO concluded it could not prove Rosario’s

guilt—if he were retried, an acquittal was likely—and moved to dismiss the indictment. P117.

Rosario spent almost 20 years wrongly incarcerated. P5, 121.

                                           ARGUMENT
           Defendants systematically deprived Plaintiff of a fair trial.
       Unsurprisingly, given his innocence, the case against Rosario was never strong. No

physical or forensic evidence implicated him. Rosario had no prior connection to the victim or

any of the witnesses, in a case in which the victim was clearly targeted and no property was

demanded or taken. Rosario consistently denied any participation in the crime and had detailed

evidence that he was over 1,000 miles away at the time. As the prosecution acknowledged, the

jury could only convict if it believed Davis and Sanchez’s identifications were reliable and

rejected Rosario’s alibi. But the weakness of stranger eyewitness identification testimony has

long been recognized: “Of all the various kinds of evidence it is the least reliable, especially

where unsupported by corroborating evidence.” Jackson v. Fogg, 589 F.2d 108, 112 (2d Cir.


                                                 13
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 19 of 42




1978). And Diaz, a third eyewitness, did not recognize Rosario in the courtroom.

       Rosario should never have been convicted. And absent Defendants’ pervasive

misconduct throughout the investigation—suppressing exculpatory evidence, fabricating

evidence, and using impermissible suggestion to obtain identifications—he would not have been.

       A.      Defendants suppressed exculpatory evidence.
       It is undisputed that “[w]hen police officers withhold exculpatory or impeaching

evidence from prosecutors, they may be held liable under § 1983 for violating…Brady.”

Bellamy, 914 F.3d at 751; see also Poventud v. City of New York, 750 F.3d 121, 133 (2d Cir.

2014) (en banc). Plaintiff must show he was prejudiced by the suppression because there is “a

reasonable probability that, had the evidence been disclosed, the result of the proceeding would

have been different”—for example, “he would have been acquitted based on reasonable doubt or

convicted on a lesser charge.” Bellamy, 914 F.3d at 751 (internal quotation marks omitted). “The

question is not whether the defendant would more likely than not have received a different

verdict with the evidence, but whether in its absence he received a fair trial, understood as a trial

resulting in a verdict worthy of confidence.” Kyles v. Whitley, 514 U.S. 419, 434 (1995).

       Here, Defendants suppressed critical evidence, including: evidence severely undermining

the reliability of the only two identifications offered against Rosario at trial (Robert Davis and

Michael Sanchez);, evidence from another witness—Nicole Torres—that the killer was not

Rosario, but rather someone who had a history with the victim; and additional evidence of

Defendants’ misconduct throughout the investigation which impeached the detectives and

undermined the reliability of the investigation as a whole.

               1.      Defendants Martinez, Whitaker, and Silverman deliberately
                       suppressed evidence that Robert Davis’s identification was unreliable.
       As this Court has already held, and Defendants do not dispute at this stage, evidence that


                                                 14
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 20 of 42




Defendants conducted and covered up suggestive identification procedures with Davis, one of

the only two witnesses who identified Rosario at trial, is Brady material. The Court found that

“[b]y failing to report and inaccurately describing these circumstances in their reports, and by

testifying that they did not employ suggestive techniques, [Defendants] withheld material

information that could have impeached the critical eyewitness at trial.” D.E. 146 at 12.

       Davis’s testimony echoed the allegations in Rosario’s complaint. Davis testified, as

Rosario had pleaded, that officers came to his work, spread out two to three photographs; pointed

out the guy who was “supposed” to have done the shooting; and, when he identified Rosario, told

him he picked the right guy. P22–P24. It is undisputed this information was suppressed from the

prosecutor, defense, and jury, who were instead informed Davis had selected Rosario’s photo in

an unsuggestive procedure out of two or three books worth of photos. As the Court has already

found, these facts alone are enough to make out a Brady claim; because the undisclosed

information would have impeached Davis’s identification at trial, the suppression calls the

verdict’s reliability into question. See D.E. 146 at 12, see also Bermudez v. City of New York,

790 F.3d 368, 376 & n.4 (2d Cir. 2015) (holding suppression of evidence of suggestion in

identification procedures supports § 1983 Brady claim).

       But the record demonstrates Defendants’ misconduct is even worse than was known at

the time of pleading. First, Defendants initially showed Davis a mugbook including Rosario’s

photo, and he failed to pick Rosario out. Second, the jury could conclude that the two to three

photos shown to Davis were either all photos of Rosario or were photos of Rosario and an

unidentified black man (when the shooter was light-skinned). As Defendants admit, there is no

legitimate reason for there to be individual photos in the police file. The only four loose photos

in the file are three different photos of Rosario and one photo of an unidentified black man.



                                                15
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 21 of 42




Although Davis described the few photos he was shown as being of different people, the

different photos of Rosario—taken at different ages—look like they could be different people.

       In other words, Davis was told to “pick the shooter” out of two to three photos where

either (1) all his choices were Rosario or (2) the only choices that were the same race as the

shooter were Rosario. That is the equivalent of a single photo identification, which it is

undisputed is highly suggestive, improper, and unreliable. See, e.g., Stansbury v. Wertman, 721

F.3d 84, 90 (2d Cir. 2013) (describing single-suspect identification procedures as unreliable and

“widely condemned”); Dufort v. City of New York, 874 F.3d 338, 348 (2d Cir. 2017) (describing

as “paradigmatic example of an improperly suggestive” procedure where suspect was only one

wearing a red shirt like that worn by the assailant). Furthermore, that suggestion would taint any

future identifications made by Davis, rendering his testimony inaccurate and unreliable. But the

jury that convicted Rosario never knew of any suggestion with Davis at all.

        Defendants argue that there is no evidence of Silverman’s personal involvement in any

misconduct. D.E. 169 at 5–6. Actually, the evidence establishes he was directly involved in the

suggestive identification procedure with Davis. Davis testified he retained business cards from

all officers who interviewed him at work—where he was shown two to three photographs—and

produced cards from Silverman, Whitaker, and Martinez. P20–P24. When asked to explain why

Davis had his card, Silverman speculated that he must have gotten it from the street or a garbage

can. D31. But the jury can conclude from Davis’s testimony that all three Defendants were

present for the suggestive photo showing. This is particularly plausible given that Defendants

conducted a suggestive photo procedure aimed at obtaining an identification of Rosario, and

Silverman is the one with a prior connection to Rosario.




                                                 16
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 22 of 42




               2.     Defendants Whitaker and Martinez deliberately suppressed
                      exculpatory statements from and identification procedures with
                      eyewitness Nicole Torres.
       The Court previously held that Plaintiff adequately pleaded a Brady claim regarding

statements taken from Nicole Torres, describing its reasoning as follows:

       Regarding Ms. Torres, the Complaint alleges that she told police she heard the
       shooter address the victim by name and denied Plaintiff was the shooter upon seeing
       his photograph. The police allegedly did not timely notify the defense of these
       statements.…The Complaint further pleads that suppression of Ms. Torres’
       statements, which directly contradicted eyewitness identifications, undermines
       confidence in the verdict, which depended solely on these eyewitnesses.Her
       statements not only provide direct evidence that Plaintiff was not the shooter, but
       they also reinforce this position because Plaintiff did not know the victim by name.

D.E. 146 at 11. Again, discovery has more than borne out Rosario’s allegations.

       Torres testified that she saw the shooter: approach her friends Collazo and Sanchez; shout

“Hey George, this is for you!”; shoot Collazo in the head; and flee in a waiting car. Based on her

observations, Torres believed the shooting was “absolutely” a planned hit. Police brought her

back to the precinct because she was an eyewitness to the crime; they were only bringing back

witnesses who could make identifications. At the precinct, Torres described everything she saw

to detectives, including Whitaker, and was unable to identify the shooter from a huge book filled

with tons of pictures. P32. A few days later, Whitaker and Martinez showed her a single photo of

a “common Hispanic person” and asked her if she thought the person was Collazo’s shooter,

telling her the person had some kind of connection to Florida. P36. Torres made clear to the

officers that she did not recognize the person; if she had she would have been more than happy to

volunteer that information. P36. The jury can conclude that the person was Rosario: he was

Defendants’ sole suspect by the time, he is the only Hispanic person for whom there are single




                                                17
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 23 of 42




photos in the file, and police knew he “had some kind of connection” to Florida as Silverman had

interviewed him there months before.

       As the Court already found, Torres’s failure to identify Rosario as the shooter and

description of the shooting as a planned hit by someone who knew the victim rebut the only

evidence against Rosario. This more than undermines confidence in the verdict—it “would have

had seismic impact” at trial. Leka v. Portuondo, 257 F.3d 89, 106–107 (2d Cir. 2001); see also

Smith v. Cain, 565 U.S. 73, 76 (2012); Boyette v. Lefevre, 246 F.3d 76, 92 (2d Cir. 2001).

       It is undisputed that the events Torres describes were not documented in any police

report. Defendants dispute only whether there is any evidence that any Defendant ever learned

this information from Torres. But Torres testified that she told the police everything she

witnessed during the shooting, had no reason to hold anything back, and would have helped in

any way she could. Because Whitaker and Martinez both acknowledge interviewing Torres—

Whitaker’s name appears on both DD5s documenting Torres interviews and Martinez’s appears

on the second—the jury can conclude that Torres told Whitaker and Martinez the words she

heard the shooter use and they failed to document it and disclose it. On an almost identical

record, where a witness testified she had reported information to the police which the

investigating detectives both denied, the Second Circuit held that “create[d] a triable question of

fact as to whether the statements were made to either of the detectives (and not disclosed to the

prosecution).” Bellamy, 914 F.3d at 752. Furthermore, even if she had told other officers, any

information developed during the investigation would have been reported to the leads: Whitaker

and Martinez. P7.

       Nor was it enough, as Defendants suggest, simply to disclose Torres’s name. The

exception to the Brady rule for facts a defendant “knew or should have known” speaks only “to



                                                18
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 24 of 42




facts already within the defendant’s purview, not those that might be unearthed. It imposes no

duty upon a defendant, who was reasonably unaware of exculpatory information, to take

affirmative steps to seek out and uncover such information.” Lewis v. Comm’r of Corr., 790 F.3d

109, 121 (2d Cir. 2015). Defendants not only suppressed Torres’s statements regarding the crime

scene, they affirmatively misrepresented that she did not see the shooting. Rosario was therefore

“reasonably unaware” of Torres’s importance as a witness—just as the prosecutor was. 6

               3.      Defendants Whitaker, Martinez, and Cruger deliberately suppressed
                       evidence that Michael Sanchez’s identification was unreliable.
       Plaintiff also developed abundant evidence of misconduct procuring Sanchez’s

identification—the second of the two identifications offered against Rosario at trial. Defendants

claim that Sanchez was the first witness to identify Rosario, and that he selected him from

among hundreds of photos in mugbook without any suggestion. Evidence, however, suggests this

is all false. First, Sanchez made his identification well after Davis. Police reports place Davis’s

identification at 5:50 p.m.; by Sanchez’s description, his identification would have happened

after 8:30 or 9:00 p.m., when it got dark out in June. In addition, Defendants Martinez and

Cruger claimed in reports and testimony that Sanchez looked at a robbery mugshot book with

Rosario’s photograph. Sanchez acknowledged looking through mugshot books first but denied

identifying Rosario from a book; he said he made his identification from loose photos. That

would mean just like Davis, Sanchez saw Rosario in the mugbook and failed to identify him

before later identifying him from loose photos. See Kampshoff v. Smith, 698 F.2d 581, 583 n.1



6
  In a bit of revisionist history, Defendants suggest Rosario was not harmed by the suppression of
Torres’s statement because what Davis reported hearing—“You’re not going to do this no
more”—could also “suggest a prior knowledge or relationship.” D.E. 169 at 32 n.15. But as the
prosecutor argued at trial, Davis’s statement is perfectly consistent with the prosecution theory
that the shooting arose out of fight on the street moments before. “Hey George, this is for you,”
by contrast, suggests a relationship before that interaction.
                                                 19
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 25 of 42




(2d Cir. 1983) (noting, as sign witnesses’ identifications were unreliable, that within days of the

crime they viewed “mug[shot]s, including [defendant’s, and t]hey went right by his mug”).

       While Sanchez claims he saw “stacks” of loose photos, there are reasons to disbelieve

this portion of his testimony. See In re Dana Corp., 574 F.3d at 152 (noting “a jury is free to

believe part and disbelieve part of any witness’s testimony”). Notably, no police witness

describes showing Sanchez stacks of photos or even claims they would have been available;

what they had in the robbery room were mugbooks. There were, however, four loose

photographs in the file, three of which were of Rosario, and other witnesses have described

police showing somewhere between one (Torres) and two to three (Davis) loose photographs.

       Most significantly, what Defendants claim happened with Sanchez’s identification (and

Davis’s and Diaz’s) cannot be true. There is nothing distinctive about Rosario’s appearance that

would make him stand out among the hundreds of other young Hispanic men. As eyewitness

expert Dysart explains, it would be extremely unlikely for three separate people to select

Rosario’s photo from among hundreds in mugbooks even if he were actually guilty and they had

seen him commit the crime. But he’s innocent; the witnesses didn’t see him, making what

Defendants describe a near impossibility. Whitaker admits that, if Rosario is innocent, it is

“inconceivable” three separate people would select him from mugbooks. P74. The jury may

“consider [Defendants’] dishonesty about [this] material fact as ‘affirmative evidence of guilt.’”

See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147 (2000) (internal citation

omitted).

       A reasonable jury could conclude from all this evidence that it is not plausible that when

police already suspected Rosario (based on Silverman making the connection), and Davis had

already selected Rosario from a highly suggestive procedure essentially directing him to select



                                                 20
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 26 of 42




Rosario’s photo, that Sanchez would coincidentally happen to pick the same innocent person

from a non-suggestive procedure including stacks and stacks of photographs.

       Finally, there are many indications Sanchez was not wholly truthful or reliable. He

denied the shooter called out George by name, falsely claiming it was a random shooting arising

out of a street fight; he lied about his actions after the shooting, falsely claiming he chased the

shooter and could confirm he did not escape in a car; he testified he dated Lymari Leon (the

person whose assault led to the retaliatory threats against Collazo) for months; he lied about his

role in procuring the gun Collazo was carrying; and Collazo’s family believes he either had some

involvement himself in the shooting or knows more than he is letting on; indeed, he told Davis

he knew who the shooter was. P75–P82. Whether due to fear of or a connection to the real

perpetrators, Sanchez’s testimony is not credible. The jury could disbelieve Sanchez’s testimony

about the number of photos he viewed and believe that his identification, too, was the result of

the type of suggestion Davis, Torres, and Leon all described.

       It is undisputed none of this evidence of misconduct in Sanchez’s identification was

disclosed to the prosecution or defense. This suppressed evidence, too, undermines confidence in

the result of Rosario’s trial. Indeed, the Second Circuit has found far less significant suppressed

evidence sufficient to support a § 1983 Brady claim. See, e.g., Bellamy, 914 F.3d at 751–54

(holding both (1) prior inconsistent statement from one of two witnesses to identify defendant at

trial as to which date she saw defendant and (2) her misidentification of alleged second suspect

seen with defendant were each independently Brady material).

       Defendants assert that Cruger had no personal involvement in any constitutional

violation, arguing that his perjury at Rosario’s pretrial hearing alone is insufficient to hold him

liable. D.E. 169 at 6–7. But it is undisputed that Cruger conducted the identification procedure



                                                  21
         Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 27 of 42




with Sanchez, and his report omitted any mention of suggestion—a clear violation

of Brady. Bermudez, 790 F.3d at 376 & n. 4. Cruger failed to document any of the details

required by NYPD policy—including the books he showed to Sanchez, how many books he

showed, or even when the identification was made. D37. Yet, in representations to the prosecutor

and when he testified at Rosario’s pretrial hearing, he lied and claimed to remember which books

he showed Sanchez, what time the ID was made, and even what Sanchez said later. D37. The

jury can conclude that these deviations are evidence Cruger was covering up the true, suggestive

circumstances of the identification. See, e.g., Restivo v. Hesseman, 846 F.3d 547, 580 (2d Cir.

2017).

                4.     Defendants including Silverman deliberately suppressed an
                       identification procedure with eyewitness Vivene Martinez.
         Evidence also suggests Defendants suppressed an exculpatory identification procedure

with Vivene Martinez. Vivene Martinez was indisputably a good eyewitness. Indeed, evidence

suggests she was the best of all the witnesses identified—she had an opportunity to observe for a

substantial time before the shooting and provided the most detailed description of the

perpetrators. Vivene Martinez’s description of the perpetrators was used for the alarm transmittal

and later falsely attributed to Sanchez. Defendant Martinez admits he would “fully expect” that

Vivene Martinez would have been shown photos or a lineup, and the only legitimate reason not

to do so would have been if she couldn’t be located. But Silverman interviewed her at the

precinct at the exact same time three other witnesses—Davis, Torres, and Sanchez—were

viewing mugbooks, and Defendants had her phone number and address, so there is no reason she

would not have been shown photos, too.

         Although any showing of mugbooks should have been recorded in a DD5, Defendants

failed to record two separate exculpatory photo procedures with Nicole Torres (her viewing of


                                                22
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 28 of 42




mugbooks at the precinct and the later single-photo showing in which she did not recognize

Rosario). And while Defendants have an incentive to conceal exculpatory evidence—to protect

their case against Rosario and hide their misconduct—there would be no reason for them to fail

to record evidence that was neutral or inculpatory. The jury can conclude from all this evidence

that Vivene Martinez was shown photos, that the information she provided was helpful to

Rosario, and that Defendants suppressed it—just as they did with so many other witnesses.

               5.     Defendants’ suppression of exculpatory evidence prejudiced Plaintiff.
       Given the weakness of the case against Rosario, each piece of suppressed information

individually would have been sufficient to undermine confidence in the outcome. Where, as here,

eyewitness identification “was the only evidence” linking the suspect to the crime, undisclosed

evidence impeaching those witnesses is “plainly material.” Smith, 565 U.S. at 76; see also

Mellen v. Winn, 900 F.3d 1085, 1097 (9th Cir. 2018) (reversing summary judgment on § 1983

Brady claim and recognizing that “impeachment evidence is especially likely to be material

when it impugns the testimony of a witness who is critical to the prosecution’s case” (alteration

and internal quotation marks omitted)). And eyewitness impeachment is even more important in

a case like Rosario’s, where the stranger witnesses were pitted against a well-corroborated alibi.

See Boyette, 246 F.3d at 92 (reversing a denial of habeas corpus because withheld impeachment

of eyewitness “seriously undermine[d] confidence in the outcome of the trial” when there was no

physical evidence and defendant had a corroborated alibi (internal quotation marks omitted)).

       But materiality must be “considered collectively, not item by item,” Kyles, 514 U.S. at

436; Boyette, 246 F.3d at 92, and the collective impact of all suppressed information would have

devastated the prosecution’s case. Indeed, the jury can conclude Defendants suppressed even

more evidence of their own misconduct throughout the investigation, including the suggestive

identification procedure with Lymari Leon and their own fabrication of multiple reports

                                                23
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 29 of 42




described in more detail below. See, e.g., Bermudez, 790 F.3d at 376 n.4 (holding the same facts

proving a fabrication claim can also prove a Brady claim). Particularly given that the conviction

in this case hinged on identifications Defendants procured—and therefore the reliability of the

procedures Defendants used to obtain them—this evidence, too, was material. See Kyles, 514

U.S. at 445–49 (finding Brady violation based on suppression of evidence that undermines the

credibility and reliability of the investigating officers and the investigation as a whole).

               6.      Defendants’ suppression of exculpatory evidence was deliberate.
       Defendants’ primary argument against Plaintiff’s Brady claims concerns their state of

mind—a quintessential fact question that can rarely be decided on summary judgment. See, e.g.,

Gelb v. Bd. of Elections, 224 F.3d 149, 157 (2d Cir. 2000) (holding “summary judgment is

generally inappropriate where questions of intent and state of mind are implicated”). That is a

nonstarter. Defendants do not claim, for example, that they carelessly forgot to report that the

sole evidence they had amassed against Rosario was the result of blatantly improper suggestion.

Rather, at their depositions, Defendants claimed the witnesses who describe suggestive

identification procedures are all lying. But while they can make that argument at trial, they may

not do so at this stage. If Plaintiff’s evidence is credited—which it must be on this motion, see

Binder & Binder PC, 481 F.3d at 148—Defendants’ suppression was deliberate. 7

       In addition, evidence of a defendant’s persistent deviations from “applicable professional

standards” can “support an inference of intentional or reckless conduct that violated a plaintiff’s

constitutional rights.” Restivo, 846 F.3d at 580 (internal quotation marks omitted); see also



7
  The Second Circuit has never decided what degree of culpability must be shown for a § 1983
Brady claim. See, e.g., Bellamy v. City of New York, 914 F.3d 727, 751 n.23 (2d Cir. 2019) (“We
have suggested, though without so concluding, that a civil Brady claim requires a showing that
the non-disclosure was intentional.”). The Court need not stake a position on this matter,
however, because the evidence supports an inference of intentional misconduct.
                                                  24
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 30 of 42




Jimenez v. City of Chicago, 732 F.3d 710, 721–22 (7th Cir. 2013) (same); Dufort, 874 F.3d at

349 (holding “Defendants’ unusual decision to depart from normal [police] practice” must be

construed against them on summary judgment). Here, Defendants have admitted pervasive

deviations from required police procedure, for which they can offer no good faith explanation.

This includes their extensive failures to document (e.g., multiple witness interviews,

identification procedures, any pertinent details about Sanchez’s identification procedure, and

Martinez and Whitaker’s interrogation of Rosario) and investigate Rosario’s detailed alibi. That,

too, amply supports a finding of deliberate misconduct.

        B.      Defendants fabricated false reports concerning the eyewitness identifications.
        There is no dispute that “a police officer’s fabrication and forwarding to prosecutors of

known false evidence works an unacceptable corruption of the truth-seeking function of the trial

process.” Ricciuiti v. N.Y.C. Transit. Auth., 124 F.3d 123, 130 (2d Cir. 1997) (internal quotation

marks omitted). To prove his fabrication claim, Plaintiff must show that “an (1) investigating

official (2) fabricates information (3) that is likely to influence a jury’s verdict, (4) forwards that

information to prosecutors, and (5) the plaintiff suffers a deprivation of life, liberty, or property

as a result.” Garnett v. Undercover Officer C0039, 838 F.3d 265, 279 (2d Cir. 2016). Fabricated

evidence “may be ‘false’ if material omissions render an otherwise true statement false.” Morse

v. Fusto, 804 F.3d 538, 548 (2d Cir. 2015).

        The jury can find that Defendants sent to the prosecution fabricated evidence including:

    •   A DD5 falsely claiming Davis made his initial identification from hundreds of photos in a
        robbery mugbook, when it was actually from two to three photos of either only Rosario or
        Rosario and a black man.
    •   A photo of a page in the mugbook that they falsely claimed was the page from which Davis,
        Sanchez and Diaz all made their identifications of Rosario, when actually no witness
        identified him from the mugbook.
    •   False reports that Sanchez identified Rosario first, when it was actually hours after Davis
        did from an impermissibly suggestive procedure.

                                                  25
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 31 of 42




    •   False report that Sanchez identified Rosario from the same robbery mugbook as Davis,
        when he actually made his identification from loose photos.
    •   A DD5 claiming that Sanchez gave a detailed description of the shooter, including his
        hairstyle. In fact, Sanchez initially described the shooter as wearing a hat and admits that
        the description in the DD5 must have come from somebody else.
    •   A DD5 falsely claiming that Torres did not witness the shooting and omitting the “Hey
        George, this is for you” statement and an exculpatory identification procedure. 8
        The jury can also find that Defendants fabricated the identification they reported from

food vendor Jose Diaz. Defendants claimed Diaz was the third witness to independently select

Rosario from among hundreds in a mugbook. But it is unlikely they would have even shown

Diaz the mugbook a full day after Rosario had been identified, and a “near impossibility” that

Diaz would coincidentally select the same innocent man. Diaz was never asked to see a live

lineup and then failed to identify Rosario in court, despite the inherent suggestiveness of in-court

identifications and the likelihood a witness will select the same person he has already identified,

even if the initial identification was incorrect. The jury could conclude from all this that Diaz

never identified Rosario at all, and certainly not in the manner Defendants represented.

        Defendants’ only response is a cursory assertion that no fabricated evidence could have

caused Rosario’s wrongful conviction. Defendants fabricated essentially the entire basis for the

prosecution, and all incriminating evidence offered against Rosario at trial. Defendants’

misrepresentations were the basis for the trial court’s denial of the motion to suppress the

identifications—the fabricated copy of the mugshot book page was entered as an exhibit at the

pretrial hearing. And Defendants relied on their reports at trial, including when Martinez referred

to his DD5 with the fabricated description from Sanchez from the stand.



8
  As lead detective, Defendant Whitaker had an obligation to review the accuracy of all police
reports before forwarding them to the prosecution. Thus, although non-party St. Clair is
attributed as the author of the DD-5 claiming Torres did not see the shooting, Whitaker, whose
name appears as an interviewer, had the ultimate responsibility of ensuring it was correct.
                                                 26
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 32 of 42




       Furthermore, as the Second Circuit has made clear, fabricated evidence may cause a

liberty deprivation in multiple ways. If the prosecutor accepted Defendants’ falsified evidence,

“[she] might have been led to conclude, incorrectly, that any defects in the witnesses’

identifications were minor matters and for that reason could be ignored.” See Bermudez, 790

F.3d at 375. Indeed, Petrauskas testified that she did rely on the police reports, saw no problems

with the identifications, and never learned that Torres witnessed the shooting. Accordingly,

“there are triable issues of fact concerning whether [the prosecutor’s] decision to bring charges

was tainted by misleading information.” Id. at 376. And even though Diaz did not identify

Rosario at trial, the jury can still conclude that the fabricated DD5 caused Rosario harm. See

Bellamy, 914 F.3d at 748–49 (reversing summary judgment where fabrication that was the basis

for a prosecutor’s question caused the jury to have an “incorrect impression” that eyewitness

made an identification even where the witness failed to identify the plaintiff at trial and the DD5

was not entered into evidence); see also Jackson v. City of Cleveland, 925 F.3d 793, 816 (6th

Cir. 2019) (holding fabricated evidence could affect the decision of the jury, and thereby cause a

wrongful conviction, even where it was not introduced into evidence, if it was “used to obtain

evidence later shown to the jury” or “used as the basis for a criminal charge”).

       C.      Defendants obtained the identifications through impermissible suggestion.
       The Second Circuit has made clear that officers may be held liable in a § 1983 action for

using impermissibly suggestive identification procedures to obtain identifications that are

subsequently used to convict a suspect. See Bermudez, 790 F.3d at 374–76. Defendants do not

dispute that the identification procedures described above—the presentation of two to three

photos which were either (1) all different photos of Rosario or (2) photos of Rosario and a black

man—would be impermissibly suggestive. Nor could they. See, e.g., United States v. Fernandez,

456 F.2d 638, 641–42 (2d Cir. 1972) (holding impermissibly suggestive a photo array in which

                                                27
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 33 of 42




the accused was the only person with the same skin tone and hairstyle as the perpetrator). Rather

they dispute the facts, claiming there was no suggestion in the identification procedures at all.

Because the jury could find there was, that provides no defense at this stage. 9

       Defendants curiously assert the suggestive identification procedures could not have

harmed Rosario because there was no testimony about the improper means used to obtain the

identifications, just the ultimate identification by the witness. That is exactly backward. As has

been recognized for decades, the danger of an unduly suggestive identification procedure is that

it causes an irreparable misidentification—that is, that it so taints any subsequent identification

testimony as to render it fundamentally unreliable. See Dickerson v. Fogg, 692 F.2d 238, 244 (2d

Cir. 1982). Thus, when the procedure is suggestive enough, any identification testimony from

that witness cannot be introduced consistent with Due Process. See, e.g., Raheem v. Kelly, 257

F.3d 122, 133–34 (2d Cir. 2001); Dickerson, 692 F.2d at 247. There is no dispute identification

testimony from Sanchez and Davis was used against Rosario at trial; that was the sole direct

evidence of his guilt. But the suggestive means used to obtain these identifications were kept

from the prosecutor, court, and jury, causing them to wrongly believe the identifications were

reliable. See Bermudez, 790 F.3d at 376 (holding Defendants could be proximate cause of due

process deprivation where they failed to inform the prosecutor about problems in the initial



9
  Although this Court ruled on the motion to dismiss that Plaintiff did not have evidence of
Silverman’s personal participation in the suggestive identification procedures, D.E. 146 at 9, 12,
the evidence of Silverman’s personal involvement in the Davis photo showing was unknown to
Plaintiff until uncovered during discovery. Contemporaneous reports falsely suggested
Silverman was not involved, and he himself denied it. This newly discovered evidence justifies
reinstating the suggestive identification portion of these claims against Silverman. See Doctor’s
Assocs., Inc. v. Distajo, 107 F.3d 126, 131 (2d Cir. 1997) (holding a court may properly
reconsider a prior ruling before final judgment “when new evidence indicates that its prior view
was unsound”); see also, e.g., Capitol Records, Inc. v. MP3tunes, LLC, No. 07 CIV. 9931
(WHP), 2009 WL 3364036, at *4–9 (S.D.N.Y. Oct. 16, 2009) (re-joining a defendant who had
been dismissed on personal jurisdiction grounds based on newly discovered evidence).
                                                 28
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 34 of 42




questioning of witnesses which “could have prevented [the prosecutor] from making an informed

decision about the reliability of that evidence”). 10

        For the same reasons, the lineup cannot cure the constitutional violation. As Defendants’

own expert admits, the first identification procedures permanently tainted the witnesses’

memory, and any subsequent identifications were caused by the first procedure. As in Bermudez,

the jury can find that Davis and Sanchez’s subsequent identifications can be explained by the

suggestive identification procedure—“they might very well have decided to stick with that story

(or become convinced that it was true), and for that reason…misinformed the ADA when [she]

subsequently questioned them.” 790 F.3d at 375–76.

        Bizarrely, Defendants claim again and again that Rosario did not suffer a deprivation of

liberty. It is, however, undisputed that Rosario was convicted of murder and sentenced to 25-

years-to-life; he then served nearly 20 years of that sentence. Defendants’ assertion that his

robbery plea bars his claims is similarly meritless. First, he was only sentenced to 3-to-6 years on

the robbery, which is far less than the nearly 20 years he spent wrongly incarcerated. Cf. Walker

v. Sankhi, 494 Fed. App’x 140, 142–43 (2d Cir. 2012) (finding no liberty deprivation when

“throughout the pendency of that charge” plaintiff was in custody on another matter). More

importantly, Rosario did not commit that robbery; he was induced to plead guilty because he was

promised the time would run concurrently with his wrongful conviction. He is therefore legally

entitled to have that conviction vacated, which he intends to do before this trial. 11



10
   Contrary to Defendants’ argument, Davis’s trial testimony did not “mitigate[]” their
misconduct, D.E. 169 at 35 n.22; it exacerbated it. It is undisputed the jury never learned about
the suggestion Davis described at his deposition.
11
   See People v. Pichardo, 1 N.Y.3d 126, 130 (2003) (“[W]hen a guilty plea is induced by the
court’s explicit promise that the defendant will receive a lesser sentence to run concurrently with
a sentence in another case, and that [other] conviction is overturned, the defendant may withdraw
his plea…since the promise cannot be kept.”).
                                                  29
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 35 of 42




       D.      Defendants are not entitled to qualified immunity for their fair trial
               violations.
       For over 20 years, the Second Circuit has consistently held that qualified immunity is

unavailable in cases where law enforcement officers fabricate evidence. See, e.g., Ricciuti, 124

F.3d at 130; Zahrey v. Coffey, 221 F.3d 342 (2d Cir. 2000); Morse, 804 F.3d at 546–50; Garnett,

838 F.3d at 276–80; Bellamy, 914 F.3d at 745. It has also long been “clearly established under

Supreme Court and Second Circuit case law that the Government has a duty to

disclose…exculpatory and impeachment evidence.” Poventud v. City of New York, 07-cv-3998,

2015 WL 1062186, at *8 (S.D.N.Y. Mar. 9, 2015); see also Walker v. City of New York, 974

F.2d 293, 299 (2d Cir. 1992) (recognizing a cause of action against police for suppressing

exculpatory evidence from the prosecution).

       Citing no cases supporting their position, Defendants make a cursory argument that they

could have believed the identification procedures they conducted were fair, and the evidence

they suppressed was not exculpatory. This is counterfactual—Defendants agreed they understood

they could not show single or even two or three photos to a witness, and all agreed they

understood they had to disclose all witness statements to the prosecutor. Their defense is not that

they made a good faith mistake; their defense is that they didn’t engage in this conduct, and that

the witnesses who say they did are all lying. Given the facts established by Plaintiff’s evidence,

Defendants actions were clearly wrong, and qualified immunity is not available.

       Defendants maliciously prosecuted Plaintiff.
       Both Plaintiff’s § 1983 and state law malicious prosecution claims require proof of the

following four elements: (1) initiation or continuation of a criminal proceeding; (2) favorable

termination of that proceeding; (3) lack of probable cause; and (4) malice. Manganiello v. City of

New York, 612 F.3d 149, 161 (2d Cir. 2010); Jocks v. Tavernier, 316 F.3d 128, 136 (2d Cir. 2003);


                                                30
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 36 of 42




Lowth v. Town of Cheektowaga, 82 F.3d 563, 571 (2d Cir. 1996) (citing Colon v. City of New York,

60 N.Y.2d 78, 82 (1983)). Both should proceed here.

       A.      Defendants lacked probable cause.
       “Although a grand jury indictment gives rise to a presumption that probable cause

exists…that…presumption may be rebutted by evidence of various wrongful acts on the part of

police.” McClellan v. Smith, 439 F.3d 137, 145 (2d Cir. 2006). Specifically, Plaintiff can rebut

the presumption of probable cause by showing police “failed to make a complete and full

statement of facts to the District Attorney, misrepresented or falsified evidence, withheld

evidence or otherwise acted in bad faith,” Manganiello, 612 F.3d at 160–63 (internal quotation

marks omitted); see also Boyd v. City of New York, 336 F.3d 72, 76 (2d Cir. 2003); Colon, 60

N.Y.2d at 82–83, or by showing that the police “failed to make further inquiry when a reasonable

person would have done so,” Haynes v. City of New York, 29 A.D. 3d 521, 523 (2d Dep’t 2006)

2d Dep’t 2006); or by showing “that the conduct of the police deviated so egregiously from

acceptable police activity as to demonstrate an intentional or reckless disregard for proper

procedures,’” Vazquez v. City of New York, No. 10-cv-6277(JMF), 2014 WL 4388497, at *9

(S.D.N.Y. Sept. 5, 2014). Although Plaintiff need only provide proof of any one of the forms of

police misconduct to rebut the presumption of probable cause, the record—the series of

undisclosed identification procedures, suppressions of exculpatory evidence, fabrications of

evidence, failure to investigate, and pervasive police deception—meets all of them. 12


12
   Because Defendants’ misconduct touched all evidence inculpating Rosario, the grand jury was
necessarily misled. Further, the BCDAO, Defendants’ client, has the grand jury minutes, refused
to produce them, and opposed Plaintiff’s unsealing application in Bronx Supreme Court. (That
motion remains pending.) If the Court views the grand jury minutes as essential to summary
judgment, the proper remedy would be to order the grand jury minutes unsealed and the
Defendants to produce them. See Fed. R. Civ. P. 56(d)(3); Anilao v. Spota, 918 F. Supp. 2d 157,
170–71 (E.D.N.Y. 2013) (holding that plaintiff must first petition the state court to unseal grand
jury minutes but if that fails, the district court may order the unsealing.).
                                                31
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 37 of 42




The only thing Defendants contend creates probable cause is the alleged identifications by

Sanchez, Davis, and Diaz. But the jury can conclude the Diaz identification never happened and

all three identification procedures were so suggestive they cannot be relied upon. See Stansbury,

721 F.3d at 90–91 (holding two positive identifications from single photographs were “too

problematic…to provide probable cause” on their own); Dufort, 874 F.3d at 348 (holding

identification from unduly suggestive procedure “should not factor into any probable cause

analysis”). Furthermore, “[r]eview for probable cause should encompass ‘plainly exculpatory

evidence’ alongside inculpatory evidence to ensure the court has a full sense of the evidence that

led the officer to believe that there was probable cause to make an arrest.” Stansbury, 721 F.3d at

93. Here, Defendants were aware of “plainly exculpatory” evidence including information from

Nicole Torres that the shooter knew the victim and she did not recognize Rosario as the shooter,

as well as evidence that Rosario couldn’t have been the shooter because he was in Florida at the

time of the crime. P92. A reasonable jury could plainly find there was no probable cause. See

Murphy v. Lynn, 118 F.3d 938, 947 (2d Cir. 1997) (“Where the question of whether an arresting

officer had probable cause is predominantly factual in nature, as where there is a dispute as to the

pertinent events, the existence vel non of probable cause is to be decided by the jury.”).

       B.      The prosecution terminated in Plaintiff’s favor.
       Despite losing this same argument in their Rule 12 motion, Defendants reprise their

assertion that Rosario’s proceeding did not terminate favorably as that term is construed under

federal law. 13 As the Court has already ruled, “[n]o single type of disposition is necessary or


13
   Although Defendants’ brief does not specify, the argument they make pertains only to the
§ 1983 malicious prosecution claim. As this Court has already held: “The favorable termination
prong under New York law is more lenient than under federal law” requiring only “a final
termination of the criminal proceeding [that] is not inconsistent with the Plaintiff’s innocence.”
D.E. 146 at 17 (quoting Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018))
(emphasis removed)). There is no dispute the state law favorable termination standard is met.
                                                 32
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 38 of 42




sufficient, but the termination must be measured in objective terms by examining the totality of

the circumstances.” D.E. 146 at 8 (internal quotation marks omitted). “[T]he dispositive inquiry

is whether the failure to proceed implies a lack of reasonable grounds for the prosecution”; if so,

the termination is favorable. Murphy, 118 F.3d at 948 (internal quotation marks omitted). In most

cases, the prosecutor’s independent decision to abandon a prosecution “compels an inference”

that such grounds were lacking. Id. at 949–50 (applying this reasoning to a speedy trial

dismissal); see also Spak v. Phillips, 857 F.3d 458, 463 (2d Cir. 2017) (“[A]s a general matter a

nolle prosequi constitutes a ‘favorable termination’ for the purpose of determining when a

Section 1983 claim accrues.”); Restatement (Second) of Torts § 659(c) (favorable termination

met by “the formal abandonment of the proceedings by the public prosecutor”). 14

       The evidence more than “compels an inference” that the prosecutors lacked “a reasonable

grounds for the prosecution,” Murphy, 118 F.3d at 949—the prosecution explicitly stated as

much. The prosecution consented to vacatur because Rosario’s defense attorney had failed to

present compelling evidence of his innocence, and then moved to dismiss the indictment after a

reinvestigation that showed insufficient evidence to retry Rosario. Its dismissal motion explicitly

stated that the reason for abandoning the prosecution was that it expected to lose at trial:

       In the end, the People believe that we would not be able to meet our burden at trial
       of proving the defendant’s guilt beyond a reasonable doubt to the satisfaction of a
       unanimous jury. Where, as here, the People assert that an acquittal is likely, no
       valid purpose would be served by expending the resources of this Court[.]
P122 (emphasis added). In other words, the prosecution stated explicitly what was implicit in

Murphy’s speedy trial dismissal or Spak’s nolle prosequi: it had no reasonable grounds for

prosecution. Murphy, 118 F.3d at 949; Spak, 857 F.3d at 463; see also Chimurenga v. City of


14
   Defendants also reprise their claim—already rejected by this Court—that Rosario must show
actual innocence to prove favorable termination. This attempt to raise the bar on favorable
termination has no basis in case law.
                                                 33
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 39 of 42




New York, 45 F. Supp. 2d 337, 343 (S.D.N.Y. 1999) (observing that there are “circumstances in

which even a bare voluntary dismissal may, in context, indicate the innocence of the accused”). 15

       C.      Defendants initiated the prosecution against Plaintiff.
       A “jury may permissibly find that a defendant initiated a prosecution where he filed the

charges or prepared…alleged false [evidence] and forwarded it to prosecutors.” Manganiello,

612 F.3d at 163. Because there is sufficient evidence to conclude that Silverman, Whitaker,

Martinez, and Cruger each “actively elicited inculpatory statements from witnesses…whose

veracity in making such statements was circumstantially suspect,” “forwarded those statements

to the ADA,” and testified in pretrial and trial proceedings, Plaintiff has satisfied this element. Id.

       D.      Malice can be inferred from a lack of probable cause.
       Abundant evidence demonstrates malice. “A lack of probable cause generally creates an

inference of malice.” Boyd, 336 F.3d at 78. Malice may also be shown “by proving that the

prosecution complained of was undertaken from improper or wrongful motives, or in reckless

disregard of the rights of the plaintiff.” Pinsky v. Duncan, 79 F.3d 306, 313 (2d Cir. 1996). Aside

from the evidence that Defendants lacked probable cause to prosecute Rosario, malice can also

be shown through the repeated misconduct of each Defendant, as well as Defendants’

“apparently myopic focus on” Rosario—jumping to the conclusion based on Silverman’s hunch

Rosario was the shooter and failing to investigate his alibi. See Manganiello, 612 F.3d at 164.

       E.      Defendants are not entitled to qualified immunity for their malicious
               prosecution of Plaintiff.
       Finally, Defendants claim they are entitled to qualified immunity on the § 1983 malicious

prosecution claim, asserting they had at least “arguable” probable cause. But as the Second



15
  Defendants assert that Rosario’s dismissal was the result of a “compromise.” But the only
“compromise” Rosario offered in exchange for full vacatur of his conviction and dismissal of the
indictment was to abandon an appeal seeking precisely that relief.
                                                  34
       Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 40 of 42




Circuit held in Dufort, evidence of Defendants’ intentional misconduct throughout the

investigation makes qualified immunity inappropriate:

       Dufort has established a dispute of material fact as to whether the Defendants
       intentionally withheld or manipulated key evidence during his arrest and
       prosecution. He has introduced sufficient evidence from which a reasonable jury
       could conclude that the Defendants placed him in a deeply defective lineup, … and
       then withheld the suspect nature of this identification from prosecutors and the
       grand jury. Such a “knowing” violation of his Fourth and Fifth Amendment rights
       would, if proven, be enough to overcome the protection of qualified immunity.

874 F.3d at 354. That controls here, given Plaintiff’s ample evidence of misconduct.

       There is no basis to dismiss Plaintiff’s respondeat superior claim.
       Defendants’ only argument regarding the respondeat claim against the City is that it

should be dismissed if Plaintiff’s state law malicious prosecution claim is dismissed. Given that

there is no basis to dismiss the malicious prosecution claim, the respondeat claim is also sound.

       There is no basis to dismiss Plaintiff’s failure to intervene claims.
       Defendants concede that they may be held liable if they had knowledge of a

constitutional violation and the opportunity to intervene but failed to do so. D.E. 169 at 39. They

merely dispute the facts, claiming there were no constitutional violations and that none of the

Defendants knew what the others were doing. But the Defendants admit that they were

communicating about every important development in the case, and the jury can conclude that

each Defendant knew about but disregarded open misconduct. P7. At this stage, Plaintiff may

bring both affirmative misconduct claims and failure to intervene “in the alternative, even if they

are inconsistent.” Buchy v. City of White Plains, 14 CV 1806 (VB), 2015 WL 8207492, at *3

(S.D.N.Y. Dec. 7, 2015) (citing Fed. R. Civ. P. 8(d)(2), (3)).



Dated: New York, New York
       February 21, 2020


                                                35
Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 41 of 42




                             Respectfully submitted,

                             /s/ Nick Brustin
                             Nick Brustin
                             Emma Freudenberger
                             Anna Benvenutti Hoffmann
                             Richard Sawyer
                             Avinash Nitin Samarth
                             Neufeld Scheck & Brustin, LLP
                             99 Hudson Street, Eighth Floor
                             New York, NY 10013
                             (212) 965-9081

                             Attorneys for Plaintiff Richard Rosario




                               36
        Case 1:18-cv-04023-LGS Document 175 Filed 02/21/20 Page 42 of 42




                               CERTIFICATE OF SERVICE

        I hereby certify that I delivered the foregoing Memorandum of Law in Opposition to

Defendants’ Motion for Summary Judgment to all counsel of record by ECF on February 21,

2020.


                                                   Respectfully submitted,

                                                   /s/ Alison Fraerman
                                                   Paralegal, Neufeld Scheck & Brustin, LLP




                                              37
